___________

                                  No. 95-3365
                                  ___________


United States of America,              *
                                       *
            Appellee,                  *
                                       *    Appeal from the United States
     v.                                *    District Court for the
                                       *    Eastern District of Missouri.
Shirley Mora,                          *
                                       *
            Appellant.                 *

                                  ___________

                    Submitted:     March 12, 1996

                         Filed:   April 19, 1996
                                  ___________

Before MAGILL, FLOYD R. GIBSON, and HEANEY, Circuit Judges.

                                  ___________

MAGILL, Circuit Judge.


     Shirley Mora appeals her conviction on four counts of mail fraud in
violation of 18 U.S.C. §§ 1341 and 1342, arguing that the district court1
abused its discretion in allowing the government to present "other crimes"
evidence.   We affirm.


                                       I.


     In December 1988, Mora's father passed away, leaving Mora an estate
which included a house on Red Bud Drive in Pacific, Missouri.      The house,
valued at $159,000, was insured against fire loss by the Safeco Insurance
Company of America (Safeco).      On




     1
     The Honorable Jean C. Hamilton, United States District Judge
for the Eastern District of Missouri.
April 2, 1993, the house was destroyed by fire.


     Mora submitted claims to Safeco for the loss of the house and its
contents in the amount of $211,720.75.2        Safeco denied her claims, and on
January 4, 1994, she brought an unsuccessful civil suit against Safeco to
recover her losses.


     On February 2, 1994, Mora was indicted by a federal grand jury on
four counts of mail fraud.    While the indictment alleged that the fire that
destroyed Mora's house had been set, it did not allege that Mora had set
the fire or caused it to be set, and arson was not directly at issue in any
of the four counts.        The indictment did allege that, as part of an
elaborate   scheme   to   defraud    Safeco,   Mora   knowingly   made   a   host   of
misrepresentations to Safeco.       First, although Mora did not live at the Red
Bud Drive residence, a requirement for coverage under the Safeco policy,
she informed Safeco that she did.       To bolster her claim that the fire had
displaced her, Mora also rented a hotel room, and later a temporary
apartment and furniture.        Finally, because the Safeco policy further
limited coverage to Mora's personal property, Mora claimed that the
personal property of acquaintances, who were residing at the Red Bud Drive
house, actually belonged to her.


     Prior to trial, Mora filed a motion in limine to exclude evidence of
arson, which was denied by the district court.          During the course of the
trial, Mora made ongoing objections to evidence regarding the cause of the
fire and her knowledge of the arson.       Mora's objections were overruled by
the district court, and the government introduced evidence that the fire
had an incendiary cause, that Mora had experienced financial distress prior
to the arson, creating a motive for fraud, and that Mora had known that




     2
      This figure was later increased to $238,556.75.

                                        -2-
the arson was to occur.3   Following a jury trial, Mora was convicted of all
four counts of mail fraud, and she was sentenced to twenty-seven months
imprisonment for each count, to run concurrently.


     Mora brings this timely appeal, arguing that Federal Rules of
Evidence 403 and 404 should have prevented the government from introducing
evidence of arson and Mora's foreknowledge of the arson, because the
evidence was irrelevant and prejudicial.


                                     II.


     We review the district court's admission of other crimes evidence for
abuse of discretion.   See United States v. Smith, 49 F.3d 475, 478 (8th
Cir. 1995).   The admissibility of other crimes evidence is governed by
Federal Rule of Evidence 404(b), which provides:


     Evidence of other crimes, wrongs, or acts is not admissible to
     prove the character of a person in order to show action in
     conformity therewith. It may, however, be admissible for other
     purposes, such as proof of motive, opportunity, intent,
     preparation, plan, knowledge, identity, or absence of mistake
     or accident . . . .


We have crafted a four-part test to determine if other crimes evidence is
admissible under Rule 404(b).    Such evidence is admissible when: (1) the
evidence of the bad act or other crime is relevant to a material issue
raised at trial; (2) the bad act or crime is similar in kind and reasonably
close in time to the crime




         3
         For example, the government introduced evidence that
accelerants had been used at the fire scene, that Mora had lost a
large amount of money on bad investments and had repeatedly tried,
unsuccessfully, to sell the Red Bud Drive property, and that,
immediately before the fire, Mora arranged to fly to Texas to visit
her daughter, stayed several days, and flew back to Missouri
immediately after the fire.

                                     -3-
charged; (3) there is sufficient evidence to support a finding by the jury
that the defendant committed the other act or crime; and (4) the potential
prejudice of the evidence does not substantially outweigh its probative
value.   United States v. DeAngelo, 13 F.3d 1228, 1231 (8th Cir.), cert.
denied, 114 S. Ct. 2717 (1994); see also United States v. Mejia-Uribe, 75
F.3d 395, 397-98 (8th Cir. 1996); Smith, 49 F.3d at 478.       All of these
factors have been met in this case.


                                 A. Relevance


     Relevance of evidence "is established by any showing, however slight,
that [the evidence] makes it more or less likely that the defendant
committed the crime in question."     United States v. Casares-Cardenas, 14
F.3d 1283, 1287 (8th Cir.) (construing Federal Rule of Evidence 401), cert.
denied, 115 S. Ct. 147 (1994).    For a jury to decide if Mora had intended
to "devise [a] scheme or artifice to defraud" her insurance company, 18
U.S.C. § 1341, it is highly relevant whether the fire was a serendipitous
accident, or whether it was a planned event.      If Mora knew that the fire
was to take place, her misrepresentations to Safeco were more likely
intentional and part of a coordinated plan, rather than inadvertent,
isolated misstatements.


                   B. Closeness in time and similarity


     Although Mora apparently concedes that the arson and mail fraud
occurred closely together in time, see Appellant's Br. at 18, she asserts
that "the offenses are not similar."        Id.    For this evidence to be
admissible, however, the prior acts "need not be duplicates of the one for
which the defendant is now being tried," United States v. Lloyd, 71 F.3d
1256, 1265 (7th Cir. 1995) (quotations and emphasis omitted) (evidence that
defendant had been target of assassination attempts relevant to his motive
to possess firearms), because the "admissibility of other crimes evidence




                                     -4-
depends on the nature and purpose of the evidence."         Mejia-Uribe, 75 F.3d
at 398.    Here, evidence that Mora withheld information about arson from
Safeco is sufficiently similar to the charge that she misrepresented her
claims to Safeco to help prove her intent to defraud, and satisfies this
prong of the test.


                             C. Sufficient evidence


     While conceding that "from the evidence, it was reasonable to
conclude    that   arson   caused   the   fire,"   Appellant's   Br.   at   16,   and
complaining that the "sheer voluminosity of [evidence of arson] was
overwhelmingly persuasive and convincing that someone was guilty of the
horrible crime of arson, and that someone was Shirley Mora,"           Appellant's
Reply Br. at 7, Mora nevertheless argues that "the government did not offer
any evidence which indicated that Appellant participated in the offense of
arson."    Appellant's Br. at 17.


     Mora was not indicted for the crime of arson, however, and the
government never set out to prove that she was guilty of arson.             Rather,
to prove that Mora had committed mail fraud, the government introduced
other crimes evidence that Mora knew that her house was to be destroyed by
arson.    For this evidence to be relevant, the government had the burden of
proving, by a preponderance of evidence, that Mora had this foreknowledge
of arson.     See Huddleston v. United States, 485 U.S. 681, 690 (1988)
(burden of proof).    The government met this burden, most significantly by
introducing evidence that Mora, prior to the arson, had arranged to be in
Texas from March 30, 1993, until April 4, narrowly bracketing the arson
date of April 3.    The government's post-arson evidence, showing the extent
to which Mora immediately attempted to misrepresent her losses to Safeco,
also tended to prove a well-developed plan based on foreknowledge of the
arson.




                                          -5-
                               D. Prejudice


       Finally, Mora argues that evidence of arson and her knowledge of
arson was unduly prejudicial, and was inadmissible under both Federal Rules
of Evidence 404(b) and 403.   We disagree.    This Court has "held that the
jury in a criminal case is entitled to know about the context of a crime
and any events that help explain the context."   DeAngelo, 13 F.3d at 1232.
As noted above, the evidence admitted was highly relevant to the context
of Mora's commission of mail fraud.   While we agree with Mora that arson
is a "heinous[,] . . . egregious and abhorrent" crime, Appellant's Br. at
22, we do not believe that its unfairly prejudicial impact, if any,
"substantially outweighed" its relevance in this case.   See Fed. R. Evid.
403.


       Accordingly, we affirm the judgment of the district court.


       A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -6-